﻿It is my pleasure to convey to you, Mr. President, on my own behalf and on that of my Government, our warm congratulations on your election to preside over the forty-sixth session of the General Assembly, which brings us together to discuss all international and regional issues that are of concern to all the international community. You, Sir, are a highly experienced diplomat who has served the Organisation for many years. Ma have known you as a friend to all and as a brother from a fraternal country to which we are bound by ties of blood and the Islamic religion as well as by a common culture.

Above all, we have known you to be a courageous and experienced diplomat in dealing with many of the intractable questions addressed by the Organization over the years. We congratulate you on your accession to this high post and we have full confidence that you will conduct the deliberations of this session in an exemplary manner.
I also wish to express the deep appreciation of my delegation to your predecessor, Ambassador Guido de Marco, the Foreign Minister of Malta, who conducted the affairs of the last session with wisdom and efficiency.
We also renew our thanks to Mr. Javier Perez de Cuellar, the Secretary-General of the United Nations, for his outstanding efforts in consolidating the foundations of international peace and security in a difficult year that witnessed the eruption of thorny problems which threatened to undermine international and regional peace and security.
It is also my pleasure to express the happiness of my delegation at the accession to the membership of the United Nations by the Republic of Korea and the People's Democratic Republic of Korea. We hope that this positive tendency will lead to further efforts to unify peacefully and through negotiations the two Koreas with a view to achieving stability, security and prosperity in the region.
We also express our happiness at the accession to the membership of the United Nations by the Marshall Islands, the Federated States of Micronesia and the three Baltic Republics of Latvia, Estonia and Lithuania. We are confident that with the accession of this group of friendly nations, the Charter of the United Nations is entering nowadays upon a new era and is being rejuvenated. The events in East; Europe have highlighted the sanctity of two of the principal foundations of the United Nations Charter, namely, the right of self-determination and respect for human rights wherever man may live. 
At the beginning of this session, we must pause and consider what happened at the last session, namely, the tendencies that prevailed in that session and the effects they had on the deliberations that took place in the General Assembly, its Main Committees and subsidiary bodies.
We believe that the forty-fifth session of the General Assembly was one of the most important in the history of this Organization. That session witnessed the postulation, for the first time, of the so-called new world order. This, in our view, means the radical reconsideration of the relationships that used to prevail in the world on all the strategic, military, economic, social and human levels. In other words, this means that the international community is at the threshold of a new phase in the history of humanity in the course of which many of the concepts that used to prevail in the past will be changed. We do hope that that change will be positive and imbued with lofty humanist ideals like the prevalence of justice for all, the application of one standard to all, and the preservation of the human dignity of all peoples, by allowing them to exercise their right to self-determination and refraining from interfering in their internal affairs. Above all, this Organization should be enabled to play a constructive and positive role and should not be used as a mount to achieve the narrow interests of any one nation or group of nations and should not be driven away from its principles and objectives which ensure justice for all.
The establishment of a new world order should not be the exclusive prerogative of the developed and militarily strong countries. It is a major transformation in which every nation should take part, in the interest of the small countries. The destiny of the world should not be shaped by an elite group of States which enjoy having great economic, industrial, technical and military power. We should not revert to the days of old colonialism, no matter how it may change its skin, or its techniques in imposing its influence on others. In the contemporary concept, we are all partners that bear a shared duty and a common responsibility to enable future generations to lead a decent life and to enjoy the fruits of human creativity and the blessings of an advanced civilization, whose goal is the happiness of mankind and not its continued material and spiritual wretchedness.
On the basis of the foregoing we call for enlarging the permanent membership of the Security Council, with members of the non-aligned countries being given a place by rotation. In that way, this important group of nations will be able to take part in the preparation of resolutions which have a bearing on international peace and security. He call for this as we are convinced that the Non-Aligned Movement has become more important to its members than ever before in view of the rapid changes that are sweeping over the world these days and the talk in international forums regarding the emergence of a new world order that does not seem to pay sufficient attention to the interests of the small countries.
In this respect, we cannot but express the hope that, this time, the post of Secretary-General will be given to one of the sons of Africa. This would demonstrate the international community's respect for and confidence in the African continent and its devoted sons, many of whom have exerted great efforts towards preserving international peace and security.
We hope that this session will be inspired by this constructive spirit in pursuing its work and shouldering its responsibilities. This would emphasize the partnership of the entire international community as a whole in shaping a better future for future generations. We hope that this session will thus enhance the importance of the United Nations and make it the main fulcrum that shapes the destiny of the world.
A few months ago, Sudan celebrated the second anniversary of its National Salvation Revolution. In those two years, Sudan has witnessed radical transformations which have helped the country to break out from the sphere of the old power-hungry forces and their strife. The revolution continues its determined march towards building a new society, enhancing national unity, and expanding and stabilizing the democratic process through consultation and dialogue. The revolution is moving resolutely towards power sharing and wealth distribution after the application of the federal system to the provinces. We hope very soon to establish the constituent national congress. We have already made adequate preparations for that congress and have organised a conference in which all parties participated in order to eliminate the problems that were left behind by previous regimes. These problems will be dealt with on a sound basis.
The overriding concern of our revolution is to bring about peace to all parts of the country. My country has witnessed an armed conflict that was imposed on it after it gained its independence in 1956. Therefore, the revolution, from day one, made a point of establishing contact and is still in contact with the rebel leaders. At present, we maintain high-level contacts through the good offices of Mr. Ibrahim Babangida, the President of the Republic of Nigeria, in his capacity as the current Chairman of the Organization of African Unity (OAU), with the aim of ironing out the differences between fellow countrymen in a spirit of African fellowship.
While thanking Mr. Babangida from this rostrum, we wish him every success in his good offices. He also call upon the rebel leaders to heed the voice of reason and the mother country and desist from being tools in the hands of foreign Powers so as to spare the people of Sudan and further suffering. He should work hand in hand to develop every part of the country and ensure its progress on the economic, social and human levels.
The central Government in Khartoum is quite prepared, at all times, to negotiate in good faith and put an end to this conflict which has bled the country for long enough. The only way to do this is to adhere to the spirit of the Conference of National Dialogue on Peace Issues, which convened in Khartoum in September of 1989.
Here we should point out that the recent developments in Ethiopia have led to positive tendencies which must reflect favourably on the prospects of peace in Sudan, and bring it nearer than ever before. However, this can only happen through concerted efforts and sincere intentions.
This year has witnessed rapid, dramatic international and regional changes which have amazed many and put paid to many of the theories and strategies which prevailed in the past. As I said before, we are now at the threshold of a new era in the history of the world.
In the Arab region, there has been the Iraqi-Kuwaiti dispute and the resultant war that devastated the resources and capabilities of two sister States. This war opened wide the doors of the region to foreign intervention and paved the way for ushering in the so-called new world order, which we hope will not be applied selectively to certain peoples and Governments while others are left outside the realm of international laws and norms which they flout continuously. Indeed, we cannot understand why the new world order should mean, for example, the continued imposition of sanctions against Iraq, and the consequent continued deprivation of its people, its children, women and elderly citizens, of food and medicine. We cannot understand how a new world order could be ushered in through the total destruction of Iraq's infrastructures and the prevention of that country from enjoying its national wealth through a system of unfair and harsh control.
In the Horn of Africa, many developments have taken place and resulted in the uprooting of obsolete tribal regimes that had sold out to foreign Powers and betrayed the aspirations of their own peoples. Those major developments, which shook the region, were bound to have certain negative effects: such as the refugee problem, widespread suffering and the displacement of populations. However, these phenomena should not last forever.
From this rostrum, we congratulate the Ethiopian people on their admirable national achievement and assure them that we will always extend a helping hand in their march towards attaining their aspirations.
As for the developments in Somalia, we hastened, in cooperation with other sister States to do all we could to end the dispute there, in order to enable the Somali people to preserve their national identity and territorial integrity without leaving a loophole for any harmful foreign interference. We are fully confident that the people of the sister country of Somalia will be able to solve their own problems with wisdom and solidarity.
Given our keen interest in preserving the security of the region and ensuring the welfare of its peoples, we are intent on encouraging and enhancing dialogue between the countries of the region through regional and bilateral channels in order to improve the chances of peace and make optimum use of our material and human resources. The cancellation of visa requirements between Ethiopia and Sudan was meant to intensify exchanges for the mutual benefit of both countries.
The ongoing developments in Central and Eastern Europe are conclusive proof that peoples' aspirations and their desire to safeguard their traditions and human values should be respected. Such aspirations cannot be suppressed by the force of arms or by subjugation to theories and regimes that are dictated from the top and which are divorced from reality. Freedom is not divisible and people's capabilities should not be wasted in running after slogans that are divorced from human nature.
We sincerely hope that the peoples of Central and Eastern Europe will be able to solve their pending problems, through constructive dialogue, and preserve their economic, social and human achievements. We also hope that that region will remain, as ever, a safety valve that preserves international peace and security and the champion and friend of the small and developing countries that aspire to achieve their economic and social development without any unfair diktat, domination or spheres of influence.
In the same vein, we hope that the people of South Africa will realize all their aspirations after political equality and social and economic justice. Therefore, we still adhere to the Declaration on Apartheid and its Destructive Consequences in Southern Africa (resolution S-16/1) of 1989, and call for its full implementation together with its programme of action, in order to end apartheid.
Consequently, we believe that the lifting of all sanctions and boycotts against the Government of South Africa should be reviewed and dealt with cautiously, despite the promises made by the Government of South Africa and the steps taken by that Government towards the abrogation of apartheid laws. In the end, we hope to see the black and coloured people of South Africa enjoying all the privileges enjoyed in that part of the African continent.
Mention should be made here of the importance of the tripartite agreement signed recently between the leaders of the African National Congress, the Inkatha Movement and the Government of South Africa in order to end the violence in that part of the continent.
We have spoken about the right of peoples to self-determination and their right to preserve their heritage and human achievements. This leads us to the tragedy of the age, namely, the tragedy of the Palestinian people, who have been dispossessed and driven out of their lands and subjected to all kinds of repression and brutality by the occupying Power, Israel.
The question of Palestine has been and still is a severe test for the international community and the credibility of its organizations. For more than 40 years the Palestinian people have been subjected to the most brutal forms of occupation and oppression. Every single day, their human rights are being violated by the Zionist regime.
Furthermore, the Israeli tax policy imposed on the occupied Arab territories, since 1967, is contrary to all international laws and conventions both in its assessment and methods of collection. That tax system is one of the harshest measures of collective punishment. Its measures are decreed by the military authorities. They are based on exaggerated arbitrary assessments of tax liabilities and are implemented under the guise of a tax-collection system that is enforced, most aggressively and arbitrarily, by the army, security forces, customs authorities and military courts.
It is evident that the escalation of this type of repression through taxation is a further attempt by the authorities of occupation to blackmail the Palestinians, to wear them down, weaken their ability to make savings, deprive them of the means of livelihood and pre-empt any possibility of their building an independent national economy. It is also meant to tighten the noose further with the aim of breaking the spirit at their intifadah and forcing them to surrender or leave the country. Despite all this, the Palestinian people have shown great courage and heroism. The children of the intifadeh are still being martyred daily.
Peace and security will not be brought to the Middle East unless and until Israel withdraws from the occupied Arab territories, and unless and until the Palestinians achieve their full and undiminished rights, the foremost of which is the establishment of their own national State, under the leadership of the Palestine Liberation Organization (PLO), the sole, legitimate representative of the Palestinian people. Meanwhile, the PLO has continued to adopt a positive and constructive stand from which it took many a positive and constructive initiative with the aim of achieving a just, lasting and comprehensive peace in the area.
Despite all this, the entire international community can testify to the obduracy of Israel in continuing its occupation of the West Bank, the Gaza Strip, the Syrian Golan and southern Lebanon. Israel continues to bring in tens of thousands of Soviet Jewish immigrants and continues to build settlements in the occupied territories. It continues to obstruct by every means the convening of the peace conference. It does so by imposing preconditions, preventing the Palestinians from taking their rightful place in the peace process and marginalizing the role of the United Nations, in naked defiance of international legality.
We strongly support all the sincere efforts being made to convene an international peace conference on the Middle East to be held on the basis of Security Council resolutions 242 (1967) and 338 (1973), and from this rostrum we call upon the permanent members of the Security Council to force Israel to come to the negotiating table without arrogance or prevarication.
Eight must be upheld. Just as the international community implemented fully every single resolution adopted by the Security Council in the context of the new world order, we look forward to the same zeal in applying the same standards in the case of Israel which has uprooted the Palestinian people, usurped their land and violated every international norm and law.
Shall we keep silent forever? Shall we close our eyes forever? How long will favouritism continue at the expense of others? From this rostrum, we support the latest resolutions adopted by the PLO in Algeria. We do hope that the United States of America, the Soviet Union and all the other interested countries will be able to make a success of the forthcoming peace conference, and thereby restore the full rights of the Palestinian people and neighbouring Arab countries and re-establish peace, stability and security in the region.
Other international and regional issues are still in abeyance. The situation in Afghanistan is still unsettled. We still hope for a broad-based Government and for the noble Mujahideen to unite, frustrate all foreign conspiracies and thereby enable the Afghani people to choose freely the political and social system they wish to live under.
In Cambodia, we hope that the spirit of Jakarta will prevail and enable the Supreme National Council, headed by Prince Sihanouk, with the help of the United Nations, to bring about a lasting and comprehensive political settlement.
My country takes great interest in the problem of the environment, in view of its close links with development. We wish to voice our deep concern at the deterioration of the environment in many areas. We refer especially to the depletion of the ozone layer, the unsettled climatic conditions which prevail in the world, drought, desertification, other natural disasters, the poisons released into the atmosphere by certain industries in some developed countries and the resultant damage to agriculture and development. We pin great hopes on the United Nations Conference on Environment and Development scheduled to take place in 1992 in Rio de Janeiro, Brazil. We hope the Conference will achieve concrete results that would lead to the preservation of the environment and indeed of human life. We in Sudan have established a national committee to prepare for the conference and to participate effectively in its deliberations.
At the economic level, the deterioration of the economies of the African continent has reached a critical stage. The important changes that have taken place in international relations have not led to a parallel detente in international economic relations. We know that the poor countries still suffer from their usual problems of indebtedness, adverse trade conditions and sluggish economic development. Africa has suffered one natural disaster after the other over the past few years. Those continuing national disasters have led to a severe plunge in its export revenues at a time when the continent stands in dire need of the resources required to finance imports whose prices have been inflated. Unless and until the terms of trade improve in a fair and equitable manner, the economic situation of the African countries will deteriorate further as most of them have to earmark about 90 per cent of their export earnings to finance the importation of absolute necessities at the expense of their ability to invest in development projects.
The debt burden has plagued both developing and developed countries alike, and has had a very negative effect on the development efforts of the developing countries. Foreign debts continue to swallow up most or even all of the revenues of those countries in many cases. Five years have passed since the United Nations adopted the Programme of Action for African Economic Recovery and Development.
We now notice that the African countries have adopted the required policies and taken the necessary measures to make structural changes, despite the heavy social and political cost involved. However, the requirements of economic reform are not confined to austerity measures and structural reforms. It also requires financial inflows that measure up to the size of the problem.
My delegation is in complete agreement with the final review and appraisal of the implementation of the United Nations Programme of Action for African Economic Recovery and Development. Following the failure of the said programme, we call for the adoption of the proposal with regard to the implementation of the international agenda on cooperation with Africa in the 1990s. We also hope the current negotiations in Uruguay will succeed.
The Second United Nations Conference on the Least Developed Countries was held last year in an atmosphere of understanding and resolve to cooperate with those countries and assist them in overcoming their economic troubles through the implementation of the programme for revitalizing their economic development. The programme is based on a sound and comprehensive scientific understanding of the problems involved. All parties should be committed to participate in its implementation.
My delegation wishes to commend the Paris Declaration and calls upon on the least developed countries, the international community and the secretariat of the United Nations Conference on Trade and Development (UHCTAD) to play their full and positive roles in the implementation of the programme of action on the basis of shared responsibility and the consensus reached at that Conference.
My delegation would like to commend the programme for special economic and disaster relief assistance. The United Nations has contributed, through the assistance given by the donor countries and various organizations, in relief operations. In Sudan, the international community, as represented by the donor countries and organizations, has continued to play its humanitarian role in relief operations in some parts of the country, as well as for those who were uprooted and forced to leave their homes. In this respect, I can only hail the resolution adopted by the General Assembly in its last session with regard to the third phase of Operation Lifeline Sudan.
Mention should be made also of the visit to Khartoum by Mr. James Ingram, Executive Director of the World Food Programme and of the subsequent visits to Khartoum and Nairobi by Mr. James Jonah, Under-Secretary-General, Department for Special Political Questions. The purpose of those visits was to provide foodstuffs to the area of A1-Nasser and the Sudanese nationals who had returned to it after the collapse of the Mengistu regime in Ethiopia.
The Government of Sudan has shown its readiness to enable the World Food Programme, international and non-governmental organizations and donor countries to provide that aid on humanitarian grounds, despite the fact that most of those returnees still carry arms against the State of Sudan.
The rebel movement still holds tens of thousands of children in camps with a view to training them to carry and use arms and uses them in transporting munitions and materiel in complete disregard of the repeated appeals by the international community. We must point out here the dangerous nature of such practices which should be unmasked so that the international community may be made aware of the acts perpetrated by that rebel movement.
The Government of Sudan has expressed its willingness to assist in the relief operations and agreed to United Nations proposals on phase three of Operation Lifeline Sudan. Up to the present and regardless of the non-compliance of the other party, the Government of Sudan, given its responsibility towards its people, has responded, now as in the past, and met all the requirements for the successful implementation of that important humanitarian programme. This will continue to be its policy.
While we welcome the report on the United Nations programme on emergency assistance in the Horn of Africa and commend the implementation of part of that programme, we call upon the donor countries and organizations to continue to finance the programme for the present and the coming year.
We must reiterate here the readiness of the Government of Sudan to discuss all questions of emergency relief with all the Governments concerned, but without compromising the sovereignty of our country which has always cooperated in showing respect for the dignity of the people of the Sudan. In this context, I must refer to the statement of the Foreign Minister of the Netherlands, who spoke on behalf of the European Economic Community, in which he expressed concern about the economic and the human rights situation in Sudan. I would refer in this respect to what I have already said a few moments ago, namely that the Government of Sudan is eager to allow relief to reach all those who need it throughout Sudan. This is a fact that the United Nations officials attest to and it proves that what was said in the statement by the Foreign Minister of the Netherlands was without foundation and not supported by factual evidence.
As for the comments by the representative of the United Kingdom at the pledging conference for the Horn of Africa, specifically with respect to the Darfur area, I wish to state that the food situation there is good; it is just that the state lacks an adequate transportation network. We would refer in this respect to the huge project of rehabilitating the railroad sector under International Monetary Fund auspices which could have been carried out were it not for the obstacles that some of the donor countries continued to put in its way even after the contracts were signed. The same type of obstruction has impeded our efforts in the area of agricultural inputs. Notwithstanding, the allegation that half of Sudan's population will starve is not to be believed; it is groundless. I am pleased to say that such over-pessimistic predictions will not come true and are without basis. The people of Sudan are alive and well.
We also wish to point out that some of the donor countries whose voices have been the loudest in criticizing us are those who have donated least: their donations which do not exceed a thousand tons of food have not reached us to this date.
There are many other human and social issues of great importance which continue to be in abeyance and which call for lasting stable solutions. One of such issues is the question of political asylum, a negative phenomenon which has been before us since the Second World War and the hotbeds of tension and political and military conflict that that war spawned in many of the countries of the developing world. If certain political, economic, social and climatic circumstances have contributed in the past to the intensification of the phenomenon in Africa, recent developments in the Horn of Africa have caused huge numbers of refugees to flee to neighbouring countries. Sudan has had a large share of that tragedy. We have received tens of thousands of our brethren from Ethiopia. Despite our limited resources and despite the fact that we are accommodating tens of thousands of refugees, we have spared no effort to give them refuge. We have entered into an agreement with Ethiopia and the Office of the United Nations High Commissioner for Refugees (UNHCR) on accommodating those refugees, which proves our good intentions with respect to permanent cooperation with all our neighbours.
That agreement is a sign of the importance we attach to humanitarian cooperation in several fields. We wish to thank the Government of Ethiopia, the UNHCR and all the States and economic groupings that have contributed to the success of this humanitarian effort. The status of refugee is ft blot on the dignity of man, and is an anachronism in an age when we have achieved great progress in other areas. We hope that Mrs. Sadako Ogata, the United Nations High Commissioner for Refugees, will visit the Sudan to see first-hand the situation there rather than depending for information on certain donor countries and non-governmental organizations. That would block the way in the face of the current attempts at justifying interference in the internal affairs of sovereign States under the pretext of protecting human rights.
Human rights, the right to live in peace and security and enjoy unhampered economic, social and cultural progress, should be among and no less than any of the major questions on the international agenda, such as the questions of disarmament, the granting of independence to colonized countries, technology transfers and the establishment of an equitable international economic order. The best resource on Earth is man; man is God's guardian of the planet. Because of economic, strategic and social circumstances, millions suffer from starvation and ignorance and are prevented from exercising the right to self-determination. Many people cannot lead a decent life or practice their religion because of policies imposed upon them.
Things that may be valid for one society do not necessarily apply in the case of another; every system of thought and value should spring from the society itself. It should not be imposed from outside. Sudan has been accused of certain human rights violations; we want to make the truth known. We have established positive relations with the Commission on Human Rights and reported to it fully on the human rights situation in Sudan. Though we believe that the decision reached by the Commission is neither fair nor objective we shall cooperate with it as we have nothing to hide. We are committed to all human rights conventions to which we are signatories.
How can Sudan be accused of human rights violations when we have in fact brought dignity to the people of Sudan? We have applied the law, and have created circumstances favourable to the application of the rule of law. We have released all political detainees and have demolished the largest of detention camps, that which the colonial power built in the heyday of empire.
We ask all our critics to hear us out, to listen to the testimony of parliamentarians and representatives of humanitarian groups and to be willing to see the facts. We are proud that for the first time in the history of armed conflict we applied the concept of the right of safe passage with a view to saving many lives. The world can also see that we contributed food and medicine to the victims of torture who have fled to Sudan after the recent developments in Ethiopia, even though most of them were up in arms against the country. Their own country.
The application of Islamic shariah in the Sudan does not deprive non-Muslims of their rights. Nor does it compromise the dignity of non-Muslims or prevent them from enjoying all their human rights. The application of the shariah system enables everyone to enjoy his rights and submit to the will of God.
At this very important juncture in human and world history, we express our conviction that the new world order should be based on justice, non-interference and respect for self-determination. This system should be the means to preserve the dignity of man and it should be done through the international Organisation because it is universal and the only body capable of preserving international peace and security. We will spare no effort in upholding this system which we await impatiently.
